     Case 3:20-cv-05484-TKW-MJF Document 20 Filed 02/24/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

KENT E. HOVIND, et al.,

      Plaintiffs,

v.                                                 Case No. 3:20-cv-5484-TKW/MJF

UNITED STATES OF AMERICA, et al.,

      Defendants.
                                            /

                           ORDER TO SHOW CAUSE

      This matter was referred to the undersigned by the clerk of the court upon

Plaintiffs’ failure to comply with the court’s order dated February 1, 2021. Plaintiffs

were ordered to file a response to the Defendants’ motion to dismiss. The order

imposed a deadline of February 16, 2021. Plaintiffs have failed to comply with the

court order.

      Accordingly, it is ORDERED:

      1.       On or before March 11, 2021, Plaintiffs shall show cause—if any—

why this case should not be dismissed for failure to comply with a court order.

      2.       Plaintiffs’ failure to comply with this order likely will result in

dismissal of this action for failure to comply with a court order and failure to

prosecute.


                                     Page 1 of 2
Case 3:20-cv-05484-TKW-MJF Document 20 Filed 02/24/21 Page 2 of 2




SO ORDERED this 24th day of February, 2021.

                               /s/ Michael J. Frank
                               Michael J. Frank
                               United States Magistrate Judge




                           Page 2 of 2
